Per Curiam.
The respondent was employed by the Lumber Mutual Casualty Insurance Company as attorney and adjuster. About eight months after the inception of his employment he commenced to take small sums from his employer by making fictitious charges. This practice he systematically continued for almost two years, the total amounting to $1,400. These amounts he confessedly converted from time to time whenever he needed money for his personal use.
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.
Respondent disbarred.